On July 17, 2002, the defendant was sentenced to a five (5) year commitment to the Department of Corrections, with three (3) years suspended.
On April 4, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*23DATED this 23rd day of April, 2003.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that, as it now stands, the sentence is clearly excessive. The sentencing judge contemplated the defendant simply completing the Connections Corrections Program and then receiving either probation or a deferred sentence.
The Division has determined that the original intention of the sentencing judge should be carried out to the extent possible, given present circumstances.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a five (5) year deferred imposition of sentence to the Department of Corrections. The Defendant will receive credit for any time spent in custody. The conditions of the deferred sentence will include all of the conditions originally imposed by Judge Langton, with the understanding that any of the conditions already completed by the defendant are not required again.
Done in open Court this 4th day of April, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Gary L. Day and Alt. Member, Hon. Diane Barz.